Citation Nr: 1313080	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  09-45 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.  

2.  Entitlement to the assignment of an effective date prior to August 31, 2006, for the grant of an increased rating for a right knee disability. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active military service from September 1986 to November 1990.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO changed the 20 percent evaluation in effect for service-connected status post right anterior cruciate ligament reconstruction with degenerative joint disease, to a 10 percent evaluation; and granted service connection and a separate 10 percent evaluation for right knee degenerative joint disease, both effective from August 31, 2006.  

For purposes of clarification, the Board notes that the Veteran's August 2008 NOD expressed disagreement with only the specific issues of the assigned evaluation for degenerative joint disease, and the effective date for an increased evaluation of the right knee condition.  Both issues were subsequently appealed.  

In March 2013, the Veteran provided testimony at a travel Board hearing held before the undersigned Veterans Law Judge at the RO in March 2013.  A transcript of that hearing is of record.  The Board notes that the Veteran's March 2013 hearing testimony was accepted as substantive appeal in conjunction with the effective date claim.  

An April 2013 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

At the 2013 Board hearing, the issue of entitlement to a total rating based on individual unemployability (TDIU) was raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is warranted in this case with respect to the claims seeking an initial rating in excess of 10 percent for degenerative joint disease of the right knee, and an effective date prior to August 31, 2006, for the grant of an increased rating for a right knee disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).  

With respect to the increased initial rating claim for degenerative joint disease of the right knee, an examination for VA purposes was most recently conducted in May 2009, now almost 4 years ago.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here (2013 hearing transcript, p. 4).  

The Board observes that recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App 32, (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the in the Mitchell case, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in requesting an examination for purposes for rating the severity of the right knee disability, the examiner will be asked to determine the overall level of functional impairment due to these factors.  

The Board also notes that VA treatment records dated through mid-October 2009 have been associated with the claims file.  In hearing testimony presented in 2013, the Veteran mentioned that he had been receiving regular and ongoing treatment for his knee disability through VA.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  For this reason VA treatment records dated from October 2009, forward, will be requested.  

The Veteran also mentioned that a vocational rehabilitation folder exists in his case, which may contain evidence pertinent to his claims; as such that folder will be sought for inclusion in the file.  The Board notes that in his 2013 hearing testimony, the Veteran indicated that he had not filed for and was not in receipt of disability benefits from the Social Security Administration (SSA).  

With respect to the earlier effective date claim, the Board notes at the outset that the Veteran's documents are kept in a rebuilt folder.  He maintains that he filed an increased rating claim for a right knee disability in 2001.  However, no such document is on file.  The file does contain correspondence from the RO to the Veteran dated on August 11, 2003, informing the Veteran that an increased rating had been denied for his right knee disability in conjunction with a claim filed in January 2002.  It appears that thereafter, in either August or September 2003, the Veteran may have filed another increased rating claim for the right knee disability, as the file contains a September 2003 duty to assist letter relating to an increased rating claim for a right knee disability.  It is not clear whether any adjudication was taken thereafter.  In August 2006, the Veteran filed another increased rating claim, representing the start of the appeal period in this case as it currently stands.  Given the fact that is does appear that there may be a gap in the record in this case, a request will be made for any administrative documents, such as claim forms, rating actions or notice letters issued between 2001 and 2006.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with an opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his increased rating claim for a right knee disability and his earlier effective date claim, that have not yet been associated with the claims file. 

Appropriate steps should be taken to obtain any such identified records, as well as to obtain VA records dated from October 2009, forward.  

2.  Obtain the Veteran's vocational rehabilitation folder for inclusion in the record.

3.  Conduct a search for all administrative documents relating to the Veteran's case, such as claim forms, rating actions or notice letters issued between 2001 and 2006.  The search should involve all VARO locations which have had jurisdiction of this Veteran's case.  All search attempts should be annotated for the file as well as the results of such searches.  The Veteran should also be informed of the search attempts and results and should be invited to provide any pertinent documentation that he may have in his possession.  

4.  The RO/AMC shall schedule the Veteran for a VA orthopedic examination in order to assess the severity and symptomatology associated of the Veteran's service-connected degenerative joint disease of the right knee.  

The entire claims file and a copy of this remand must be made available to the examiner for review in conjunction with conducting the examination of the Veteran.  All necessary and indicated special studies or tests, shall be accomplished.  The report of examination shall include a discussion of the Veteran's lay history and symptomatology as well as a summary of the pertinent lay and clinical history.  The Veteran's employment history and status should also be provided and clarified to include indicating whether he is currently employed, in what capacity, and for how long.  The examination report shall address the following:  

a)  Describe all symptoms caused by the service-connected right knee disability, as well as the severity of each symptom.  In this regard, range of motion studies shall be conducted and the examiner shall also address whether the knee exhibits weakened movement, excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination, as well as discussing the overall level of functional impairment attributable to these factors.   

The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the right knee is used repeatedly over a period of time.  This determination should also, if feasible, be described in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.   

The examiner shall also state whether there is any instability/subluxation of the right knee and if so, the severity of such should be described as slight, moderate, or severe.  The examiner shall additionally indicate whether there is any cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the knee joint.  The presence or absence of any ankylosis, favorable or unfavorable, to include the degree of any such shown in flexion or extension, should be reported.   

b)  The examiner shall also provide an opinion as to whether the service-connected right knee disability precludes the Veteran from obtaining substantially gainful employment.  The examiner should also discuss whether the knee disability is productive of any marked interference with employment.   

c)  The examiner must provide a comprehensive report by including a complete rationale for all opinions and conclusions reached and citing the objective medical findings leading to the conclusions.  

5.  The RO/AMC should then review the claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  

6.  The RO/AMC should then readjudicate the increased/initial rating claim for right knee degenerative joint disease, to include consideration of staged ratings, and whether the case warrants referral for extraschedular consideration.  In addition, the earlier effective date claim should be readjudicated, to include consideration of any pertinent evidence received pursuant to this remand.  If the decision with respect to the claims remains adverse to the Veteran, he should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop the claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.


This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


